Opinion of the Court, by
Ch. J. Boy&e.
Parks having obtained against Halbert a judgment for damages and costs, in the Greenup circuit court, the parties afterwards came into court, and by consent, had an entry made on the record, of a satisfaction of the judgment-, except ten dollars; At a subsequent term of the court, Ward, claiming the benefit of the judgment, in virtue of an endorsement directed to be made on the'execution b.y Parks, moved the court to vacate the entry of satisfaction. To this motion Halbert appeared, but Parks did not appear; nor was there any notice given to him of the motion. The court overruled the motion, and Ward has appealed to this court.
We should have great hesitation-in saying that Ward would be entitled to a vacation of the entry of satisfaction, merely in virtue of the order made by Parks, to endorse the execution for Ward’s benefit, without proof of express notice to Halbert of the order, and that it was made for a valuable consideration paid by Ward... But it is unnecessary to decide on these points; for Parks was undoubtedly a necessary party to the motion, and not having been made a party by notice or appearance, the decision of the circuit court overruling the motion, was, on that ground, correct.
The judgment of the circuit court must be aiffrme'3 with costs.